DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 06/23/2020, 01/13/2021, 03/22/2021, and 06/28/2021 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 08/12/2022 by Applicant’s Attorney, YongJoon William Lee.

The application has been amended as follows:

CLAIMS:
1. A substrate inspection apparatus for inspecting insertion states of a plurality of pins included in each of a plurality of first connectors inserted into respective holes of a first substrate, comprising: 
a communication circuit configured to communicate with a connector insertion apparatus, [[for inserting]] the connector insertion apparatus configured to insert the plurality of first connectors including the plurality of pins into the holes of the first substrate; 
a plurality of light sources configured to emit pattern light on [[one]] a first surface of [[a]] the first substrate into which the pins of the [[a]] plurality of first connectors [[is]] are inserted by the connector insertion apparatus, the plurality of first connectors being inserted into [[the other]] the holes from a second surface of the first substrate opposite the first surface; 
an image sensor configured to receive the pattern light reflected from a pin tail of each of the plurality of pins included in each of the plurality of first connectors; 
at least one memory configured to store insertion reference information indicating a pin tail reference height and a pin tail reference position set for each of the plurality of pins included in each of the plurality of first connectors; and 
at least one processor, 
wherein the at least one processor is configured to: 
generate insertion state information indicating an insertion state of each of the plurality of pins included in each of the plurality of first connectors by using the pattern light reflected from the pin tail of each of the plurality of pins included in each of the plurality of first connectors and received by the image sensor; 
detect at least one second connector having an insertion defect from among the plurality of first connectors by using the insertion reference information and the insertion state information of each of the plurality of pins included in each of the plurality of first connectors; 
generate a control signal for adjusting at least one first process parameter among a plurality of process parameters of the connector insertion apparatus, based on the insertion state information of each of the plurality of pins included in the at least one second connector; and 
control the communication circuit to transmit the control signal to the connector insertion apparatus.

8. A method for inspecting insertion states of a plurality of pins included in each of a plurality of first connectors inserted into respective holes of a first substrate by a substrate inspection apparatus, comprising: 
emitting pattern light on [[one]] a first surface of [[a]] the first substrate into which [[a]] the pins of the plurality of first connectors [[is]] are inserted into the holes of the first substrate by a connector insertion apparatus, the plurality of first connectors being inserted into [[the other]] the holes from a second surface of the first substrate opposite the first surface; 
receiving the pattern light reflected from a pin tail of each of the plurality of pins included in each of the plurality of first connectors; 
generating insertion state information indicating an insertion state of each of the plurality of pins included in each of the plurality of first connectors by using the received pattern light reflected from the pin tail of each of the plurality of pins included in each of the plurality of first connectors; 
detecting at least one second connector having an insertion defect from among the plurality of first connectors by using insertion reference information indicating a pin tail reference height and a pin tail reference position set for each of the plurality of pins included in each of the plurality of first connectors and the insertion state information; 
generating a control signal for adjusting at least one first process parameter among a plurality of process parameters of the connector insertion apparatus, based on the insertion state information of each of the plurality of pins included in the at least one second connector; and 
transmitting the control signal to the connector insertion apparatus.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claims 1 and 8 are directed towards a substrate inspection apparatus and a method for inspecting insertion states of a plurality of pins included in each of a plurality of first connections inserted into respective holes of a first substrate. The prior art fails to disclose or render obvious all of the limitations of claims  1 and 8 respectively. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1 and 8: 
emitting pattern light on a first surface of the substrate into which the pins of the connectors are inserted from a second surface of the substrate opposite the first surface, generating insertion state information indicating an insertion state of each of the pins in the plurality of connectors inserted into the holes of the substrate using received light reflected from the pin tails of the pins, detecting at least one second connector of the connectors having an insertion defect by using insertion reference information indicating pin tail reference height and pin tail reference position for each of the pins off the connectors and the insertion state information, generating a control signal for adjusting a process parameter of the connector insertion apparatus based on the insertion state information of the at least one second connector, and transmitting the control signal to the connector insertion apparatus.

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claims 1 and 8:
US 5,729,346 to Joo that discloses a method and apparatus for testing an insertion state of electric components (41, Fig 1) in a PCB (25) by emitting light from a light source (211) through a slit (212) onto a surface of the PCB opposite the side in which the components were inserted, receiving the light reflected from the pins using a receiving element (213), generating insertion state information indicating an insertion state of the pins to determine if the connectors are inserted correctly (see Fig 4A) or incorrectly (see Fig 6A) (see slow chart in Fig 9). This reference does not disclose generating a control signal for adjusting a process parameter of a connector insertion apparatus that inserts the connectors into the PCB based on the insertions state information of each of the plurality of pins and insertion reference information including pin tail reference height and pin tail reference position for each of the pins of the connectors, or transmitting the control signal to the connector insertion apparatus.
US 2010/0306998 to Nolleck that discloses a method and apparatus for inserting individual pins (7) into a PCB (5) including a sensor assembly (9) for detecting an angle of the pins inserted into the PCB by emitting light from light sources (11a) detecting the time difference between when light sensors (11b) detect the light from the light sources or when the light is blocked by the pins, and readjusting the angle or position of the insertion machine based on the insertion angle of the pin. This reference does not disclose emitting pattern light on a first surface of the substrate into which a plurality of connectors are inserted into holes of the substrate from a second surface opposite the first surface, receiving pattern light reflected from pin tails of the pins of the connectors, detecting a second connector having an insertion defect among a plurality of connectors inserted by using insertion reference information indicating pin tail reference height and pin tail reference position for each of the pins of the connectors.
JP 08014855, JP 05275900, and JP 05180780 each disclose similar insertion state inspection apparatuses for leaded components similar to US 5,729,346 to Joo, but do not disclose emitting pattern light on the substrate, generating insertion state information based on received patter light reflected from the pin tails of the pins of the components, or generating a control signal for adjusting a process parameter of a connector insertion apparatus that inserts the connectors into the PCB based on the insertions state information of each of the plurality of pins and insertion reference information including pin tail reference height and pin tail reference position for each of the pins of the connectors, or transmitting the control signal to the connector insertion apparatus.

Claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729